TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 13, 2014



                                       NO. 03-13-00655-CV


                                 M. U., N. T., and E. T., Appellants

                                                  v.

             The Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the termination decree signed by the district court on September 12, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s termination decree. Therefore, the Court affirms the district

court’s termination decree.       Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.